                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 REGINALD V. JOHNSON, II,

                Plaintiff,                                 CIVIL ACTION NO.: 4:18-cv-50

        v.

 JUDY FITZGERALD, in her official capacity
 as the Commissioner of the Georgia
 Department of Behavioral Health and
 Disabilities,

                Defendant.


                                           ORDER

       After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge's Report and Recommendation, (doc. 57), to which Plaintiff filed Objections,

(doc. 58). Plaintiff’s Objections largely reiterate arguments that he has already made in this case

and the Magistrate Judge correctly rejected. Accordingly, the Court OVERRULES Plaintiff’s

Objections and ADOPTS the Report and Recommendation, (doc. 57), as the opinion of the Court.

For the reasons stated by the Magistrate Judge, the Court DENIES Plaintiff’s Motion for a

preliminary injunction. (Doc. 27.)

       SO ORDERED, this 15th day of January, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
